Exhibit 10.1

 

AN EMPLOYMENT AGREEMENT

 

made and signed in Tel Aviv on the 1st day of the month of April in the year
2001

 

between

 

 

Ness I. N. G. Ltd.,

 

 

private company 51 - 169821 - 9

 

 

of Kiryat Atidim, Tel Aviv

 

 

(hereafter: the “Company”)

 

 

 

 

 

 

of the First Part;

 

 

 

and between

 

 

 

 

Mr. Shachar Efal

 

 

i.d. number 59256255

 

 

of 6 Alomot St., Ramat Efal

 

 

(hereafter: the “Employee”)

 

 

 

 

 

 

of the Other Part;

 

AND WHEREAS:

 

The Employee is already employed by the Company and the Company is interested in
anchoring the terms of the Employee’s employment in this deed, all being subject
to that stated below in this Agreement;

 

 

 

AND WHEREAS:

 

It is the wish of the Parties to determine their rights and obligations in this
Agreement, all as will be specified below in the provision of this Agreement;

 

It is therefore declared, stipulated and agreed between the Parties as follows:

 

1.                                      The Preamble

 

The Preamble to this Agreement constitutes an inseparable part hereof.

 

2.                                      Interpretation

 

The headings to the clauses are solely for purposes of convenience and should
not be used for purposes of interpretation and/or explanation of this Agreement.

 

3.                                      The Nature of the Agreement

 

This is a personal and special Agreement and it regulates exclusively and
exhaustively the relations between the Company and the Employee regarding all
the terms of the Employee’s hire and therefore the rights and obligations of the
Employee in relation to the Company as based in the employer - employee
relationship will be in accordance with this Agreement.

 

--------------------------------------------------------------------------------


 

4.                                      The Period of the Agreement

 

4.1                                 The Employee will continue to be employed by
the Company for a period of three years subject to that stated below. The
Parties may extend this period by consent.

 

4.2                                 Either of the Parties may bring this
Agreement to an early end before the end of the period of the Agreement, on
condition that such Party gives the other notice in writing of its wish to do so
at least ninety days in advance.

 

5.                                      The Office

 

The Employee will be hired by the Company in the position of Group President.

 

6.                                      Obligations pertaining to the Position

 

The Employee will fulfill his office professionally, with dedication, faithfully
and with integrity.

 

7.                                      The Extent of the Position

 

7.1                                 The Employee will be employed in a full-time
position.

 

7.2                                 The Employee undertakes to work hours as
required for his office despite the transition to the customary work hours and
customary days of work and the Employee declares in connection thereto that he
is aware that the office is counted as one of the offices that require a special
degree of personal confidence as stated in Section 30 (a) (5) of the Hours of
Work and Rest Law, 5711 - 1951- and do not permit supervision of hours of his
work and that therefore the provisions of the said Law will not apply to him.

 

8.                                      The Salary

 

8.1                                 The Company will pay the Employee a monthly
salary in the amount of 56,000 NIS (hereafter: the “Basic Wage”).

 

8.2                                 The Basic Wage will be revised in full at
the rate of increase of the Consumer Price Index when price increments are paid
in the economy. The base index is the index for the month of January 2001 as
published on February 15, 2001. The above revision includes all the price
increments as may be paid from time to time to all wage earners in the economy
as well as any national and/or works supplements and the Employee hereby waives
any such supplement as aforesaid.

 

8.3                                 A wage revision discussion will be conducted
in January 2002 between the Employee and the CEO of the Ness Technologies Group
Inc. (the Group”). A wage revision discussion will be conducted every year
thereafter in the month of April. The fact that the wage revision discussion is
held does not obligate the Company to raise the Employee’s salary.

 

--------------------------------------------------------------------------------


 

8.3                                 Income tax, national insurance and any other
tax, levy or compulsory payment that is due in law, that may be applicable from
time to time will be deducted from the Basic Wage in relation to the payment
made by the Company to the Employee on the Employee’s behalf.

 

8.4                                 The Basic Wage will be paid to the Employee
up until and no later than the ninth day of every calendar month, for work
carried out by the Employee in respect of the preceding month.

 

8.5                                 It is made clear that the last salary of the
Employee will be considered the last Basic Wage that was paid to him, for all
intents and purposes, excluding any ancillary payments or bonus (hereafter: the
“Last Salary”).

 

9.                                      Bonus

 

9.1                                 The Employee will be eligible for an annual
bonus as determined in the Company bonus plan and as agreed between the Employee
and the CEO of the Ness Group. In any case, the minimum annual bonus will be no
less than 150% of the Basic Wage.

 

9.2                                 The bonus will be paid gross to the Employee
and the Company will deduct from it all the deductions required in law including
income tax, national insurance and other compulsory payments.

 

10.                               Directors’ Insurance and Benefits

 

10.1                           From the date of commencement of employment and
as long as the Employee is employed by the Company, the Company will make
payments to a pension fund as meant by Section 47 of the Income Tax (New
Version) Ordinance within the context of a directors’ insurance policy
(hereafter: the “Policy”) that will be effected with an agent and the insurance
company selected by the Employee (hereafter: the “Insurer”).

 

10.2                           The contributions that the Company will make for
the Employee within the framework of the Policy are as specified below:

 

10.2.1                  An amount that is the equivalent of 8.333% of the
Employee’s Basic Wage, that will serve to cover severance pay that will become
due to the Employee or his survivors.

 

10.2.2                  An amount that is the equivalent of 5% of the Employee’s
Basic Wage that will serve as a financial benefit in favor of the Employee or
his survivors.

 

10.3                           The Employee will make a contribution at his own
expense in an amount that is the equivalent of 5% of the Employee’s Basic Wage
as a financial benefit for the Employee or his survivors.

 

--------------------------------------------------------------------------------


 

10.4                           In addition, the Company will make a contribution
that is the equivalent of 2.5% of the Basic Wage for a loss of work ability
component.

 

10.5                           The Employee will bear the tax expenses for the
contributions in excess of the limit permitted by the Income Tax. In order to
remove any doubt, it is made clear that the payments for directors’ insurance
are at the expense of severance pay.

 

10.6                           On termination of the Employee’s employment for
whatever the reason (whether at the initiative of the Company or at the
initiative of the Employee) the Employee or his survivors will be entitled to
receive title to all the monies and rights that have accrued and/or were created
in the Policy and title to the Policy will be transferred to the name of the
Employee and the Company will instruct the Insurer to act accordingly and will,
on termination of the Agreement, immediately sign any document that may be
required for the implementation of the aforesaid.

 

11.                                 Contributions to a Study Fund

 

The Company will make, at its own expense, contributions on behalf of the
Employee to a study fund in the name of the Employee, at a rate that is the
equivalent of 7.5 percent of the Basic Wage and the Employee will, at his own
expense, make contributions for this purpose at a rate that is the equivalent of
2.5% of the Basic Wage. Amounts that are in excess of the limit recognized for
tax purposes will be added to the gross salary of the Employee and in no case
will be a part of his Basic Wage,

 

12.                                 Car Expenses

 

12.1                           The Company will make available to the Employee
an executive car with a 2000 c.c. engine or bigger (hereafter: the “Car”).

 

12.2                           The Company will bear all the fixed and running
expenses that are involved in the Car, all subject to the provisions of the
relevant law.

 

12.3                           The Company will gross up the equivalent of
making the Car available and use thereof in the Employee’s salary, all in
accordance with the provisions of the relevant law.

 

13.                                 Cellular Telephone

 

13.1                           The Company will make a cellular telephone
available to the Employee (hereafter: the “Cellular Telephone”).

 

13.2                           The Company will bear all the fixed and running
expenses that are involved in the Cellular Telephone all subject to the
provisions of the relevant law.

 

13.3                           If needed, the Company will gross up the
equivalent of making the Cellular Telephone available and use thereof in the
Employee’s salary, all in accordance with the provisions of the relevant law.

 

--------------------------------------------------------------------------------


 

14.                                 Annual Vacation

 

14.1                           The Employee will be entitled to a paid annual
vacation at the rate of 24 days for each year of his employment.

 

14.2                           The vacation days may be accumulated as the
Employee chooses in accordance with and subject to the provisions of the
relevant law.

 

14.3                           On termination of the Employee’s employment with
the Company, the Company will pay him vacation redemption for the days of
vacation that have accrued and that were not utilized.

 

15.                                 Sick Pay

 

The Employee will be entitled to receive sick pay in accordance with the
provisions of the Sick Pay Law 5636 - 1976 and according to any provisions of
law that apply in the matter at the relevant time.

 

This right may not be redeemed and may be used in effect only in the instance of
sickness.

 

16.                                 Convalescence Pay

 

The Employee will be entitled to convalescent pay in accordance with the
relevant provisions of law.

 

17.                                 Payments and Bonuses in the Event of a
Termination of Employment

 

17.1                           In the event that the employment of the Employee
is terminated at the initiative of the Company or at the initiative of the
Employee other than in the event of dismissal on justified grounds, the Company
will be obligated to give the Employee - without derogating from ay other right
and/or relief and/or considerations that may be due to him on the basis of this
Agreement and/or on the basis of the provisions of any law whatsoever -
adjustment pay in the amount of a monthly Basic Wage and the other ancillary
expenses, Car, Cellular Telephone, social benefits, etc. for a period of six
months from the end of the period of early notice. The period of adjustment will
not be considered as the period of employment and will not confer on the
Employee rights such as vacation and continuity for the purpose of severance
pay. Despite the aforesaid, if the Employee terminated his employment on his own
initiative, the Company may demand that he continue in office until such date as
it may specify providing it is no later than the end of the period of adjustment
and in such case, the Employee will enjoy the full rights of an employee (such
as vacation, the right to compensation, etc.).

 

17.2                           The amounts indicated above are gross and the
Company will deduct from them the amounts required in law.

 

--------------------------------------------------------------------------------


 

18.                                 Jurisdiction

 

18.1                           The laws of the State of Israel will apply to
this Agreement, its performance and any other matter that concerns this
Agreement and exclusive jurisdiction between the Parties to this Agreement will
be vested in the Tel Aviv - Jaffa District Labor Court.

 

18.2                           The aforesaid in this clause does not confer
material jurisdiction on the Labor Court over and above the material
jurisdiction attributed to it in law.

 

19.                                 Absence of Waiver

 

An action and/or conduct of matters in a manner that differs from the provision
of this Agreement or the exercise of any right whatsoever, whether in general or
on the due date or grant of an extension or failure to institute a process or
the lack of any action by either of the Parties, shall not be deemed a waiver of
either of the Parties by virtue of this Agreement and/or in law.

 

20.                                 Exhaustive Agreement

 

This Agreement includes and exhausts in full all that agreed between the Parties
and any prior representation, negotiations, undertaking, act, statement,
document, arrangement, accord or authorization that was made between the Parties
is hereby nullified and all such are invalid.

 

21.                                 Alteration of the Agreement

 

Any alteration and/or addition and/or amendment to this Agreement will be made
in writing and signed by the Parties and if not, they shall be invalid.

 

22.                                 Notices

 

22.1                           Any notice that is sent between the Parties in
accordance with this Agreement will be given in writing unless otherwise
previously agreed in writing.

 

22.2                           A notice that is sent by mail to the addresses of
the Parties as indicated in the Preamble to this Agreement will be deemed to
have reached its destination within 3 days of the date on which it was delivered
for dispatch by registered mail in Israel, and if delivered by hand, at the time
of its delivery.

 

And in witness whereof, the Parties have set their hands:

 

 

NESS I.N.G. LTD

 

 

 

 

 

/s/ KOBI SAAD

 

/s/ SHACHAR EFAL

 

Kobi Saad

 

Shachar Efal

 

Finance Manager

 

 

 

 

 

/s/ RAVIV ZOLLER

 

 

Raviv Zoller

 

 

Director

 

 

 

Stamp: Ness I.N.G. LTD.

 

Kiryat Atidim

 

Building 1

 

Tel Aviv 61580

 

 

 

 

--------------------------------------------------------------------------------